                   Case 18-10894-MFW                 Doc 638   Filed 10/16/19       Page 1 of 21



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter   11

                                                 I
BERTUCCI'S HOLDINGS, INC., e/              a/.                   Case   No. 18-10894 (MFW)

                             Debtors.                            (Jointly Administered)

                                                                 Hearing Date: November 7,2019 at 10:30 a.m. (ET)
                                                                 Obj. Deadline: October 30,2019 at 4:00 p.m. (ET)

           MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER PURSUANT
       TO BANKRUPTCY CODE SECTIONS 105(A), 305(A), 349,554, AND 1112(B) AND
         BANKRUPTCY RULES 1017(A) AND 6007 (r) DTSMISSTNG THE DEBTORS'
             CHAPTIÙR I 1 CASES AND IID GRANTING R      TED RELIEF'

             The above-captioned debtors and debtors-in-possession (collectively, the "Debtors"), by

and      though their undersigned counsel, hereby submit this Motion of the Debtors for Entry of an

Order Pursuant to Bankruptcy Code Sections 105(a),305(a),349,554, and 1112þ) and

Banlcruptcy Rules 1017(a) and 6007                   (I) Dismissing the Debtors'Chapter          ll   Cøses and (II)

Granting Related Relief (the "Motion"). In support of the Motion, the Debtors respectfully state

as    follows:

                                        PRN,I,IMIN ARY STATEMF],NTz

             The Debtors initiated these Chapter 11 Cases with the objective of maximizing value for

their stakeholders by selling substantially all of their assets on a going concern basis. The court-

approved Sale successfully preserved thousands of jobs, maintained a restaurant business upon

which hundreds of vendors and landlords could continue to depend, and left behind certain

Miscellaneous Assets for the Debtors to monetize.


t The Debtors
               in these cases, along with the last four digits of each Debtor's federal tax identif,rcation number, are:
Befiucci's Holdings, lnc. (0243), Beftucci's Holdings, LLC (8034), Beftucci's Corporation (1266), Bertucci's, Inc.
(7209), Two Ovens Restaurant Corp. (4922), Bertucci's Restaurant Corp. (4750), Befiucci's of Anne Arundel
County, Inc. (4761), Bertucci's of Columbia, Inc. (4758), Bertucci's of Baltimore County, lnc. (9001), Bertucci's of
Bel Air, lnc. (4759), and Beftucci's of 'White Marsh, Inc. (4760). The Debtors' corporate headquarters and the
mailing address is 155 Otis Street, Northborough, Massachusetts 01532.
2
    Capitalizedterms used in this Preliminary Statement have the meaning ascribed to them in the body of this Motion.



{   l 197.002-W00ss20s.2)
                   Case 18-10894-MFW         Doc 638       Filed 10/16/19   Page 2 of 21



            Although the cash proceeds from the going concern sale ($3.05 million) and the sale of

Miscellaneous Assets (approximately $877,000) were sufficient to repay the DIP Facility, they

are insufficient to pay off the $37.9     million owed to the First Lien Lenders    as of the Petition Date

(let alone the additional $72.5 million owed as of the Petition Date to the Second Lien Lender).

The Debtors' only remaining assets of any value are two (2) liquor licenses           -   the proceeds from

which will be (and all other funds remaining in the Debtors' estates are) the Cash Collateral of

the First Lien Lenders.

            'While the Debtors, the Committee and the First Lien Lenders explored various options to

bring these Chapter 11 Cases to a conclusion, ultimately the Debtors determined that dismissal is

the most expeditious and cost-effective mechanism to wind down the Debtors' affairs. In

reaching this conclusion, the Debtors determined that dismissal would not negatively impact

creditors (as compared to a chapter 1 1 plan or conversion to chapter 7) because there are no

remaining unencumbered assets of any value available for distribution and insufficient funds to

support the administrative costs          of pursuing anything but a prompt exit from           bankruptcy.

Accordingly, with the supporl of the Committee and the First Lien Lenders, the Debtors seek the

dismissal of these Chapter 1 1 Cases and certain related relief to effectuate the dismissal and the

orderly wind down of the Debtors' estates.

                                      JURISDICTION AND VENUE

            1.         The United States Bankruptcy Court for the District of Delaware (the "Cour1")

has jurisdiction over this Motion pursuant         to 28 U.S.C. $$ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court           for   the District of Delaware

dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C.




{ r 1 97.002-W00 5 s20s.2}                             2
                 Case 18-10894-MFW             Doc 638         Filed 10/16/19       Page 3 of 21




$ 157(bX2), and the Court may enter a final order consistent with Arlicle III of the United States

Constitution.3 Venu" is proper in this District pursuant to 28 U.S.C. $$ 1408 and 1409.

           2.         The statutory predicates for the relief sought herein are sections 105(a), 305(a),

349,363,554 and 1112(b) of chapter 11 of title 1i of the United States Code, 11 U.S.C. $$                          101

et seq. (as amended or modified, the "Bankruptcy Code") and rules 1017(a) and 6007 of the

Federal Rules of Bankruptcy Procedure (the "Bankruptc)' Rules").

                                                BACKGROUND

Generøl Background

           3.         On April 15, 2018 (the "Petition Date"), the Debtors commenced the above-

captioned chapter 11 cases (the "Chapter 11 Cases") by each filing voluntary petitions for relief

under Chapter 11 of the Bankruptcy Code with the Court.

           4.        The Debtors continue to manage their properties as debtors-in-possession,

pursuant to Bankruptcy Code sections lI07(a) and 1108. As of the date of this Motion, no

trustee or examiner has been appointed in the Chapter 11 Cases.

           5.        On April 27,2018, the Off,rce of the United States Trustee (the "U.S. Trustee")

appointed the Official Committee              of    Unsecured Creditors        in the Chapter 11 Cases (the
"Committee") [D.I. I 13].

          6.         On May 3,2018, the Court entered the Order Establishing Procedures                  for Interim
Compensation ønd Reimbursement                 of   Expenses    for   Professionals and O.fficial Committee

Members [D.I. i55] (the "Interim Compensation Order"), which sets forth the Court approved

procedures governing applications             for and payments of fees and expenses requested                       by



3
  Pursuant to Local Rule 9013-1(f), the Debtors hereby confirm their consent to entry of a final order by this Court
in connection with this Motion   if it is later determined that this Court, absent consent of the parties, cannot enter
final orders or judgments consistent with Article III of the United States Constitution.


                                                           a
{ 1 197.002-W0055205.2}                                    J
                   Case 18-10894-MFW              Doc 638        Filed 10/16/19    Page 4 of 21



professionals retained by the Debtors and the Committee in the Chapter 11 Cases (the "Retained

Professionals").

             7.            A   detailed description   of the Debtors and their    business, and the facts and

circumstances sulrounding the Chapter 11 Cases are set forth in greater detail in the Declaration

of BrianConnell inSupport of the Debtors'Chapter                    lI   Petitions andFirst Day Pleadings (the

"First Day Declaration")4 [D.I. 3].

The Pre-Petition Senior Secured Liens

             8.            As detailed in the First Day Declaration, as of the Petition Date, the Debtors had

outstanding secured debt obligations                  in the aggregate principal amount of   $110.39 million,

consisting of approximately:

                      l.       $37.89 million (the "First Lien Debt") in secured first priority loans borrowed
                               by Bertucci's Corporation under the First Lien Credit Facility from CIT, as
                               Administrative Agent, L/C Issuer and Lender and V/ells Fargo Bank, N.A. as
                               Lender (together as the "First Lien Lenders"). The obligations are guaranteed
                               by all of Bertucci's Corporation's affiliates except BH LCC (collectively, the
                               "Guarantors") and are secured by first priority liens on generally all of the
                               assets of Bertucci's Corporation and the Guarantors;

                     ll        529.6 million (the "second Lien Debt") in secured second priority loans
                               borrowed by Bertucci's Corporation under the Second Lien Credit Agreement
                               from DV II BHC LLC (the "Second Lien Lender"). The obligations are
                               guaranteed by the Guarantors and secured by second priority liens on
                               generally all of the assets of Bertucci's Corporation and the Guarantors; and

                    111        542.9 million of secured f,rrst priority loans borrowed by BH LLC under the
                               Holdco Term Loan from the Second Lien Lender. The obligations under the
                               Holdco Term Loan are secured by first priority liens on all interests of BI{
                               LLC in the equity interests of all of its subsidiaries (i.e., all of the other
                               Debtors), subject to certain permitted liens, which include the First Lien Debt
                               and the Second Lien Debt.

             9.            The rights and remedies of the First Lien Lenders and the Second Lien Lender

with respect to their collateral and distributions on account of the amounts owed to them are

a
    Terms utilized but not otherwise defined herein shall have the rneanings ascribed to them in the First Day
Declaration



{   l 197.002-w0055205,2}                                    4
                 Case 18-10894-MFW         Doc 638       Filed 10/16/19      Page 5 of 21



governed by an Intercreditor and Subordination Agreement dated September 30, 2015 (the

"Intercreditor Agreement"). The Intercreditor Agreement provides, among other things, for the

subordination of the Second Lien Debt to the First Lien Debt.

The 363 Søle, the DIP Fucílity ønd the Consensual Use of Cash Collaterul

           10.       As explained in the First Day Declaration, the Debtors fìled these Chapter          11


Cases    to pursue a sale of substantially all of their assets to Right Lane Dough Acquisition, LLC

(the "Stalking Horse Bidder") subject to higher or otherwise better bids. To fund this going

concern sale process, on the Petition Date, the Debtors sought entry of interim and final orders

authorizing the Debtors to utilize the First Lien Lenders' cash collateral (the "Cash Collateral")

on a consensual basis and to borrow up to $4 million on a senior secured basis (the "DIP

Facilit)"') from Right Lane Dough Funding LLC (the "DIP Lender"), un affiliate of the Stalking

Horse Bidder, pursuant to an approved budget (the "DIP Budget").

           11.       On May 7,2018, the Courl entered the Final Order Authorizing Debtors to; (A)

Incur Postpetition Debt; (B) Provide Adequate Protection; (C) tlse Cqsh Collateral; and (D)

Grant Certain Liens and Provide Security and Other Relief Related to Pre-petition Secured

Lenders [D.I. 181] (the "Final DIP Order"). Pursuant to the Final DIP Order, the Debtors

admitted, stipulated, acknowledged, and agreed, among other things, to the validity, perfection,

priority, and enforceability of security interests granted to the First Lien Lenders under the First

Lien Credit Facility and any related guarantee, collateral or security agreements, subject to the

Committee's rights under paragraph 30 of the Final DIP Order to commence a Challenge Action

(as defined in the Final DIP Order).s The DIP Facility was set to mature by no later than May

31,2018.


5
 By successive agreements and orders of the Court, the Challenge Deadline has been extended to September 30,
2019 [D.t. 329, 347, 359, 394, 412, 465,485, 535, 578, 596, and 6171.



{ I 197.002-W00ss20s.2}                              5
                 Case 18-10894-MFW          Doc 638       Filed 10/16/19   Page 6 of 21



           12.       On June 5, 2018, the Court entered the Order (I) Approving Asset Purchase

Agreement and Authorizing the Sale of Certain Assets of the Debtors Outside o.f the Ordinary

Course of Business, (II) Authorizing the Sale of Assets Free and Clears of            All Liens, (Lil)
Authorizing the Assumption and Assignment or Rejection of Certain Executory Contracts and

(IV) Granting Related Relief lD.I. 2951 (the "Sale Order") authorizing the Debtors to, among

other things, sell substantially all of their assets (the "Sale") to Bertucci Holding, LLC (the

"Successful Bidder") pursuant to the terms of the Court-approved asset purchase agreement (the

"APA") for consideration consisting of: (i)      cash in the amount of $3,050,000, (iÐ payment of the

Stalking Horse Bidder's court-approved termination fee, (iii) the issuance of a $13 million new

second lien note for the benefit of the First Lien Lenders, and (iv) the assumption of various

liabilities.

           13.       In connection with the Sale, the Debtors and the Successful Bidder entered into a

Stipulation with Respect to Final Order Authorizing Debtors to: (A) Incur Postpetition Debt; (B)

Provide Adequate Protection; (C) Use Cash Collateral; and (D) Grant Certain Liens and

Provide Security and Other Relief to Prepetition Secured Lenders (the "DIP Stipulation"), which

\,vas approved       by the Court on June 5, 2018 !D.I.2961. Pursuant to the DIP Stipulation: (i) the

Successful Bidder was substituted as the DIP Lender for all purposes under the Final DIP Order

and (ii) the Debtors were authorized to continue utilizing Cash Collateral subject to an approved

extended budget through June 20, 2018.

           14.       On June 21,2018 (the "Closing Date"), the Sale closed. Following the Closing   of
the Sale, all amounts required to be paid to the Successful Bidder in connection with the DIP

Facility were satisfied in full.




{ 1 197.002-W00ss205.2}                               6
                      Case 18-10894-MFW         Doc 638       Filed 10/16/19   Page 7 of 21



                15.       By successive stipulations and orders approving the same lD.I. 49I, 535, 578,

    596, 617l (collectively, the "Cash Collateral Stipulations"), the First Lien Lenders agreed to the

Debtors' continued use of Cash Collateral in accordance with the furlher extended and approved

DIP Budget through September 30,2019 in order to wind down the Debtors' estates.

                16.       The Cash Collateral Stipulations provide for a carve-out from the First Lien

Lenders' Cash Collateral for the benefit of the Retained Professionals and the U.S. Trustee for (i)

statutory fees payable to the U.S. Trustee pursuant to 28 U.S.C.               $ 1930(aX6) and (ii) to the
extent provided for in the DIP Budget and allowed (whether by interim order, procedural order

or otherwise) all unpaid fees and expenses incurred by the Retained Professionals set forth on the

DIP Budget.

The Remaining Assets

                I7.      The Successful Bidder did not purchase all of the Debtors' assets. Certain assets

including, among other things, miscellaneous restaurant equipment and certain liquor licenses

were deemed excluded pursuant to the APA (together, the "Miscellaneous Assets").

                18.      On August 29,2018, the Court entered the Order Approving Procedures Pursuant

to Bankruptcy Code Sections 105(a) and 363 and Federal Rules of Banlcruptcy Procedure 6004,

for       the Sale of Certain Miscellaneous Assets Free and Clear of Liens, Claims and Encumbrances

and to Approve the Sale of Certain Miscellaneous Assets [D.L 440] authorizing the Debtors to

sell the Miscellaneous Assets pursuant to cefiain procedures.

                19. In the fifteen (15) months        since the Sale closed, the Debtors have actively

marketed the Miscellaneous Assets and, as of the date hereof, have sold all but two (2) liquor

licenses (the "Remaining Liquor Licenses") for atotal of approxirnately $877,000. The Debtors

have no prospective buyer for the Remaining Liquor Licenses.




{   1   197.002-W00ss205.2\                               7
                      Case 18-10894-MFW          Doc 638       Filed 10/16/19   Page 8 of 21



    The Debtors' Books and Records

                20.       On the Petition Date, the Debtors maintained voluminous books and records,

including without limitation, accounting documents, bank documents, corporate governance

documents, documents related              to   contracts, leases and other contractual agreements    of the
Debtors, insurance documents, and human resources and other related employment documents

and records (collectively, the "Books and Records"). Pursuant to the APA, most of the Books

and Records were acquired by the Successful Bidder. However, the Debtors continue to

maintain certain Books and Records not otherwise transferred to the Successful Bidder.

                                               RELIEF REOUESTED

                2I.      By this Motion, the Debtors request entry of the Initial Order immediately and the

Final Dismissal Order upon filing of the Certification (as defined below), that collectively (a)

dismisses the Debtors' Chapter 11 Cases and                    (b) grants related relief, including, without
limitation, (i) authorizing, but not directing, the Debtors to abandon and destroy any and all of

the Debtors' remaining Books and Records, (ii) approving procedures for filing and approving

final fee applications and providing for payment of approved fees, (iii) authorizing, but not

directing, the Debtors to be dissolved on the terms provided for in the Initial Order and Final

Dismissal Order, and (iv) to the extent that there are arry assets remaining with the estates upon

the payment of the U.S Trustee fees and the final allowed fees and expenses of Retained

Professionals, authorizing the Debtors to remit such assets to the First Lien Lenders on account

of their prepetition secured claims and superpriority administrative claims granted by the Final

DIP Order.




{   1   197.002-W00ss205.2}                                8
                 Case 18-10894-MFW              Doc 638         Filed 10/16/19        Page 9 of 21




                                              BASIS F'OR RELIEF'

A.          The Court Must Dismiss these Chapter 11 Cases if the Elements for "Cause" Are
            Shown Under Section 1112(bX4) of the Bankruptcy Code

            22.      Upon request of a party in interest, section 1112(bxl) of the Bankruptcy Code

provides that, absent unusual circumstances, a courl "shall" dismiss a chapter 11 case (or convert

such case to a case under chapter 7) "for cause." See                II   U.S.C. $ 1112(bX1). The Bankruptcy

Abuse Prevention and Consumer Protection Act of 2005 ("BAPCPA") changed the statutory

language with respect to conversion and dismissal from permissive to mandatory.6 Ses H.R.

Rep.      No. 109-31, pt. 1 (2005), as reprinted in 2005 U.S.C.C.A.N. 88, 94 (stating that the Act

"mandatefs] that the court conveft or dismiss a chapter 11 case, whichever is in the best interests

of creditors and the estate, if the movant establishes cause, absent unusual circumstances.");                        see

also In re Gateway Access Solutions, (nc.,374 B.R. 556 (Bank. M.D. Pa. 2007) (stating that the

amendments to section         lll2limit    the courl's discretion to refuse to dismiss or converl a chapter

1   i   case upon a   finding of cause); accord In re TCR of Denver, LLC, 338 B.R. 494, 498 (Bankr.

D. Colo. 2006) ("Congress has purposefully limited the role of this Court in deciding issues of

conversion or dismissal such that this Court has no choice, and no discretion in that                         it   'shall'

dismiss or convett a case under Chapter 11 if the elements for 'cause' are shown under 11 U.S.C.

$ 11i2(bX4).") (emphasis added).

           23.       For the reasons explained below, the Debtors submit that the Court must dismiss

these Chapter 1 1 Cases because cause exists and dismissal is in the best interests of the Debtors,

their estates and creditors.

o Prior to BAPCPA, a bankruptcy court had
                                                wide discretion to use its equitable powers to dispose of a debtor's case
but was not mandated to dismiss a case if cause were shown. H.R. RËp. No. 95-595 (1977); S. R¡p. No. 95-989
(1978), as reprinted in 1978 U.S.C.C.A.N.5181; see also Sntall Business Admin. v. Preferued Door Co. (In re
Preferred Door Co),990 F.2d 547,549 (1Oth Cir. 1993) (a couft has broad discretion to dismiss a bankruptcy case);
In re Sullivan Cent. Plaza I, Ltd., 935 F .2d 723, 728 (Sth Cir. 1991) (detennination of whether cause exists under g
I 1 12(b) "rests in the sound discretion" of the bankruptcy coufi); In re Koerner, 800 F.2d 1358, 1367 &. n.7 (5th Cir.
1986) (bankruptcy couft is afforded "wide discretion" under section 1 1 12(b).



{ 1 197.002-W0055205.2\                                     9
                Case 18-10894-MFW              Doc 638         Filed 10/16/19      Page 10 of 21



B.         Cause Exists to Dismiss the Chapter 11 Cases Because the Debtors Ceased their
           Business Operations and Have Insuffïcient Assets to Confirm a Plan

           24.        Section 1112(bX4) of the Bankruptcy Code provides a non-exhaustive list of

sixteen (16) grounds for dismissal. 11 U.S.C. $ 1112(bX4XA)-(P); see also In re Gateway Access

Solutions, 374 B.R.         at 56I    ("Generally, such lists are viewed as illustrative rather than

exhaustive, and the Court should 'consider other factors as they arise."') (quoting In re Brown,

951 F.2d 564, 572 (3d        Cir. 1991)); In re 3 Rom, Inc., 343 B.R. 113, 117 ("While the enumerated

examples       of 'cause' to convefi or dismiss a chapter 11 case now listed in $ 1112(b)(4)                     have

changed under BAPCPA, the fact that they are illustrative, [and] not exhaustive has not.");

accord In re Frieouf, 938 F.2d 1099, 1 102 (1Oth Cir. 1991) (stating that section 11 12(b)'s list is

non-exhaustive).7

          25.        One statutory basis to dismiss a case is where a parly-in-interest shows that (i)

there has been a "loss" or "diminution" of value of the estate and (ii) the debtor does not have "a

reasonable likelihood       of rehabilitation." See 11 U.S.C. $ 1112(bX4XA). Under this two-fold

inquiry, the debtors must first demonstrate that there has been a diminution of value of their

estates. See, e.g.,       In re Citi-Toledo Partners, 170 B.R. 602, 606 (Bankr. N.D. Ohio                       1994)

(finding that accumulation of real estate taxes impaired the value of the estate). Second, the

Debtors must demonstrate that they have no "reasonable likelihood of rehabilitation. " See, e.g.,

Clarlrson v. Cooke Sales And Service Co. (In re Clarkson),767 F.2d 4I7,420                          (ïth Cir.   1985)

(dismissal warranted where "the absence of financial data and certain sources of income for the

fdebtors] indicatefd] the absence            of a reasonable likelihood of rehabilitation"); In re              Tiana


' ln L re TCR of Denver, the court recognized the apparent fypographical error in $ I I 12(bX4) of the Bankruptcy
Code. The sixteen illustrative exatnples of "cause" set forth in that section are linked by the word "and" after
subsection (O). Accordingly, strict construction of the statute would requirethata debtor establish all of the items
constituting "cause" before a case can be dismissed by the cour1. The TCR court held that Congress could not have
intended to require a "perfect storm" of all sixteen (16) circumstances listed before a case be converted or dismissed.
See   In re TCR of Denver,338 B.R, at 498.


{ 1 197,002-W00s520s.2}                                   10
                Case 18-10894-MFW           Doc 638        Filed 10/16/19    Page 11 of 21




Queen Motel, Lnc.,749 F.2d 146 (2d Cir.1984) (conversion under section 1112(bX1), (2) and (3)

warranted       in light of Debtor's "failure         to    demonstrate that their prospects    for prompt
rehabilitation were based upon anything more substantial than ftheir] boundless conhdence" in

the 15 months after the filing of a chapter 11 petition); see also In re Wright Air Lines, Inc.,5l

B.R. 96, 99 (Bankr. N.D. Ohio 1985) (stating that "fr]ehabilitation as used in 11 U.S.C. Section

1112(bX1) means 'to put back in good condition; re-establish on a firm, sound basis"') (citation

omitted).

           26.       Here, the Debtors easily satisfy the two-fold inquiry. First, the Debtors liquidated

substantially all of their assets in connection with the Sale. The Debtors no longer conduct any

business, and have no remaining unencumbered assets that could be used to satisfy the claims             of
any class of creditors. At the same time, administrative claims, such as fees and expenses of

Retained Professionals and U.S. Trustee fees, continue to accrue each day the Chapter 11 Cases

remain open. Second, there is no business to reorganize. Pursuant to the APA and the Sale

Order, the Debtors transfened all of their operating assets to the Successful Bidder and have

ceased operations.

          27.        Moreovet, while no longer an enumerated ground under amended section           l|l2 of
the Bankruptcy Code, dismissal of a chapter 11 case is appropriate where the court finds that a

feasible plan is not possible. In re 3 Ram,343 B.R. at 117-18.              If   a chapter 11 debtor cannot

achieve a rcorganization within the statutory requirements of the Bankruptcy Code, then there is

no point in expending estate assets on administrative expenses, or delaying creditors in the

exercise of their nonbankruptcy law rights. Id. at         II8 (citing, inter alia, In re Brown,95l F.2d at
s72).




{ 1 197,002-w005520s.21                               11
                 Case 18-10894-MFW               Doc 638        Filed 10/16/19    Page 12 of 21



             28.      Here, the Debtors do not have suff,rcient assets to confirm a plan of liquidation

because the Debtors no longer have any operations and have no unencumbered assets to make all

of the payments that would be required to be made under such a plan. Thus, there is no point in

incurring additional administrative expenses when the Debtors are unable to consummate                          a

liquidating plan.

             29.      In sum, the Debtors have met their burden and these Chapter 11 Cases should             be

dismissed under section Tll2(b)(4) of the Bankluptcy Code due to the substantial or continuing

loss to, or diminution of, the Debtors' estates, the absence of a reasonable likelihood of

rehabilitation and the fact thaf a liquidating plan is not feasible under the circumstances o1'these

Chapter 11 Cases.

C.          Dismissal is in the Best Interests of the Debtors' Creditors and Estates

            30.       Once a court determines that cause exists to dismiss a debtor's chapter 11 case,

the court must then evaluate whether dismissal is in the best interests of the debtor's creditors

and the estate. See, e.g., Rollex Corp. v. Associated Materials, Inc. (In re Superior Siding &

Window, Inc.),14F.3d240,242 (4thCir.1994) ("Once 'cause' is established, a court is required

to consider this           second question     of whether to dismiss or convert."). A variety of          factors

demonstrate that           it is in the best interest of the Debtors'   estates and their creditors   to dismiss
theseChapter         il    Cases.

            31.       First, a dismissal of a chapter 1 1 bankruptcy case meets the "best interests of

creditors" test where a debtor has nothing to reorganize, and the debtor's assets are fixed and

liquidated. See Camden Ordinance                 Wg. Co. of Ark., Inc. v.        U^S. Trustee   (ln re   Camden

Ordinance Mfg. Co.            o.f   Ark., Inc.),245B.R.794,799 (8.D. Pa.2000) (reorganizationto salvage

business which ceased business was unfeasible); Royal Trust Bank, N.A. v. Brogclon Inv. Co. (In




{1I   97.002-W00ss20s.2l                                   t2
                 Case 18-10894-MFW           Doc 638        Filed 10/16/19   Page 13 of 21



re Brogdon Inv. Co.),22 B.R. 546,549 (Bankr. N.D. Ga. 1982) (court dismissed chapter                    11


proceeding in part where there was "simply nothing to reorganize" and no reason to continue the

reorganization). As explained above, the Debtors have nothing left to reorganize                  because

substantially all of their assets and operations were transfemed to the Successful Bidder upon the

closing       of the Sale, and the    Debtors have no unencumbered cash         to make distributions   to

creditors pursuant to a chapter 11 plan or upon conversion of the Chapter 11 Cases to chapter 7.

             32.      Second, courts have found that dismissal is in the "best interests     of creditors"

where an interested party, other than the debtor, supports the dismissal. See Camden Ordinance,

245 B.R. at 798; In re Mazzocone, 183 B.R. 402, 414 (Bankr. ED. Pa. 1995), alf'd,200 B.R. 568

(E.D. Pa. 1996) (finding that factors weighed more heavily in favor of dismissal of chapter 11

case rather than conversion        to chapter 7, where debtor and U.S. Trustee both favored dismissal).

Here, both the Committee and the First Lien Lenders support the proposed dismissal.

            33.       Third, the "best interests of creditors test" is met where a debtor demonstrates the

ability to oversee its own liquidation. See Camden Ordinance,245 B.R. at 798 Mazzocone, 183

B.R. at 412 ("Only when a Chapter 11 debtor has no intention or ability to . . . perform its own

liquidation... shouldadebtorbepermittedtoremaininbankruptcy...."). Here,theDebtors

conducted the sale of substantially all of their assets, which maximized the value of those assets

and liquidated them          in an orderly fashion. Following the closing of the Sale, the Debtors
marketed and sold all but two (2) Remaining Liquor Licenses. Given the extent of the First Lien

Lenders' liens and the magnitude of their deficiency claim, any value received by the Debtors'

estates on account         of the Remaining Liquor Licenses would redound to the benefit of the First

Lien Lenders. As such, the Debtors are requesting authority to remit the Remaining Liquor

Licenses to the First Lien Lenders in order to complete the wind down of the Debtors' estates




{ 1197   002-W005s20s.2}                               13
                   Case 18-10894-MFW              Doc 638        Filed 10/16/19    Page 14 of 21



 and obtain closure of these Chapter          1   1 Cases. Thus, the Debtors believe there is nothing furlher

 to pursue in these Chapter 11 Cases. Accordingly, the Debtors have demonstrated that they are

 capable of overseeing their own liquidation, to the extent this factor applies.

              34.       Fourlh, and finally, dismissal is appropriate where, as here, it        will maximize   the

value of the Debtors' estates because the alternative               - conversion   to a chapter 7 liquidation and

 appointment of a trustee         -   is (i) unnecessary and would provide no benefit to creditors and (ii)

would impose significant additional administrative costs upon the Debtors' estates without any

meaningful source of funds to satisfy such costs. Under the circumstances, a chapter 7 trustee

would have extremely limited funds, if any, to satisfy additional claims arising after conversion

to cases under chapter 7 of the Bankruptcy Code. As explained above, substantially all of the

Debtors' assets have been sold. Since the closing of the sale, the Chapter 11 Cases have been

funded solely pursuant to the consensual use of Cash Collateral pursuant to the DIP Budget and

the Carve-Out. The Debtors have no unencumbered cash and, even                      if   able to sell the Remaining

Liquor Licenses, any proceeds therefrom would be the Cash Collateral of the First Lien Lenders.

By continuing in bankruptcy under chapter 7 (or chapter 1i), the Debtors would just incur

additional administrative expenses that they would be unable pay. Thus, the Debtors submit that

a dismissal pursuant to section            ll12 of the Bankruptcy Code is in the best interests of the
Debtors' creditors and their estates.

             35.       Thus, in balancing the equities of the Debtors' Chapter 11 Cases, the Debtors

submit that it is in the best interests of their estates and creditors to dismiss the Chapter 11 Cases.

D.           Dismissal of the Chapter 1L Cases               fs Warranted Under Section             305(a) of the
             Bankruptcy Code.

             36.       Cause also exists to dismiss the Chapter 11 Cases pursuant to section 305(a)              of
the Bankruptcy Code, which provides that:



{I l   97.002-w00ss20s.2}                                   t4
              Case 18-10894-MFW               Doc 638          Filed 10/16/19   Page 15 of 21



                    (a) The coutl. after notice and a hearing, may dismiss a case under
                        this title, or may suspend all proceedings in a case under this
                        title, at any time iÊ-

                             (1)     the interests of creditors and the debtor would be
                                     better served by such disrnissal or suspension....

11 U.S.C. $     305(a). Dismissal pursuant to section 305(a) is an extraordinary remedy, and is only

appropriate where the court finds that both creditors and the debtor would be better served by

dismissal. In re AMC Investors, LLC,406 B.R. 478, 487-88 (Bankr. D. Del. 2009).

          37.       Whether dismissal is appropriate under this provision is determined on a case-by-

case basis and rests        within the sound discretion of the bankruptcy court. In re Slqt Group Int'\,

Inc., 108 B.R. 86, 91 (Bankr. W.D. Pa. 1989). Many factors are considered when determining

the best interests of creditors and the debtor, including: (i) the economy and efficiency of

administration,         (ii) whether federal proceedings are necessary to reach a just and equitable
solution,   (iii)   whether there is an alternative means          of achieving an equitable distribution of
assets, and   (iv) whether the debtor and the creditors are able to work out a less expensive out-of-

court arrangement which better serves all interests in the case. AMC Investors,406 B.R. at 488.

          38.       Here, cause exists for dismissal under section 305(a) of the Bankruptcy Code.

The Debtors have sold substantially all of their assets and are unable to confirm a plan. The only

assets   left that potentially could be monetized     -   the Remaining Liquor Licenses    -   are speculative

as to both timing and        recovery. The benefîciaries of any value received from monetizing those

assets (the First       Lien Lenders) support the relief requested. With no other assets remaining to

administer, conversion         to   chapter   7 would impose additional administrative costs with          no

corresponding benef,rt to the Debtors' creditors or their estates. As such, dismissal of the Chapter

11 Cases as set forth in this Motion, among other things, provides the rnost efficient, cost-




{11e7 002-w00ss20s.2}                                     15
                 Case 18-10894-MFW           Doc 638        Filed 10/16/19   Page 16 of 21



effective method of effectuating the wind down of the Debtors' estates, and ensures payment of

all U.S. Trustee fees.

E.          The Proposed Dismissal Complies with Applicable Law Governing Distributions

            39.       The proposed dismissal complies with applicable law governing distributions of

estate     property. Specifically, a frnal disposition "in connection with the dismissal of a Chapter

1    1 case cannot,    without the consent of the affected pafiies, deviate from the basic priority rules"

contained within the Bankruptcy Code. Czyzewski v. Jevic Holding Corp.,137 S. Ct.973,978

(2017). In other words, a debtor may not use a dismissal as a means to distribute assets to                a

favored class of "low-priority general unsecured creditors" while "skipping" a disfavored class

that would otherwise be entitled to priority of payment under a plan of liquidati on. See           id. As it
applies here, the Bankruptcy Code requires distributions first be made to holders of allowed

secured claims (from the property or proceeds of such ploperty on which they hold liens).

            40.       Here, neither the Initial Order nor the Final Dismissal Order provides for the

distribution of estate property to any party other than the First Lien Lenders. Pursuant to the

Final DIP Order and the Cash Collateral Stipulations, the First Lien Lenders have agreed to pay

out of the Carve-Out of their Cash Collaterul (i.e., non-estate property) the allowed final fees and

expenses of Retained Professionals and U.S. Trustee fees pursuant to the DIP Budget. Any Cash

Collateral remaining after these payments are made             will be remitted to the First Lien   Lenders.

Additionally, the Debtors request authority to remit the Remaining Liquor Licenses to the First

Lien Lenders on account oftheir liens on such property and any proceeds thereof pursuant to the

Final DIP Order. The Debtors submit that because there are no distributions proposed to                   be

made of estate property to any party other than the First Lien Lenders, Jevic and concerns about

"class skipping" are not relevant to these cases.




{1   r97,002-W00ss205.2}                               T6
                  Case 18-10894-MFW               Doc 638        Filed 10/16/19   Page 17 of 21



    F        The Court Should Authorize the Debtors to Abandon and Destroy the Books and
             Records

             41.       Section 554(a) of the Bankruptcy Code provides that "[a]fter notice and a hearing,

    [a debtor] may abandon any property of the estate that is burdensome to the estate or that is of

    inconsequential value and benefit to the estate." 1i U.S.C. $ 55a(a). Additionally, section 105(a)

    of the Bankruptcy Code provides, in pertinent parl, that "[t]he couf may issue any order,

process, or judgment that            is   necessary   or   appropriate   to carry out the provisions of   [the

Bankruptcy Codel." Id. af $ 105(a). Bankruptcy Rule 6007, meanwhile, provides thatadebtor

may abandon property of the estate by giving notice of the proposed abandonment to various

parties, and allowing those parties to f,rle an objection. As one bankruptcy court has noted,             "if   a

trustee feels an asset is of inconsequential value and benefit to the estate or that it is 'burdensome

to the estate,' [she] may abandon          it."   Reich v. Burke (In re Reich),54 B.R. 995, 1003-04 (Bankr.

E.D. Mich. 1985).

             42.       Here, the Debtors request that the Court authorize, but not direct, the Debtors to

abandon and destroy the Books and Records pursuant                        to sections 105(a) and 554 of    the

Bankruptcy Code, and Bankruptcy Rule 6007, and to make all payments necessary to effectuate

such destruction. As previously discussed, the Debtors have sold substantially all of their assets,

no longer have an operating business and have largely wound down their affairs. A substantial

portion of their Books and Records were transferred to the Successful Bidder as part of the Sale.

To the extent any Books and Records are retained, they will be of no value to the Debtors after

dismissal of the Chapter I 1 Cases. For those reasons, the Debtors submit that they should not

incur the potentially significant costs associated with maintaining and storing Books and Records

that have no value to their estates, and they should be authorized to abandon and destroy,                  as

applicable, such Books and Records.



{   l 197.002-w00ss20s.2}                                   17
                Case 18-10894-MFW         Doc 638            Filed 10/16/19    Page 18 of 21



G.        The Court Should Authorize, but Not Require, Dissolution of the Debtors

          43.       Because the Debtors have sold substantially            all of their assets and ceased
operations, the Debtors intend for their corporate entities to be dissolved as soon as reasonably

practicable upon entry of the Final Dismissal Order. Courts in this jurisdiction have previously

authorized the dissolution of debtors by court order in connection with the dismissal of a chapter

1   1 case,   in accordance with applicable state law. See, e.g., In re Quantum Foods, ZZC, Case No.

14-10318 (KJC) (Bankr. D.        Del.Apr.6,2018) lD.L 1798l;Inre Sunco Liquidation, Inc.,Case

No. 17-10561 (KG) (Bankr. D. Del. Aug. 18, 2017) [D.I. 706]; In re TAH Windown, Inc.,                    Case

No. i6-11599 (MFW) (Bankr. D. Del. Jan. 13, 2017) [D.I. a08]; In re Hospitality Liquidation                 I,

LLC,    Case    No. 13-12740 (BLS) (Bankr. D. Del. Jan. 5, 2015) !D.I.4471.

          44. It is appropriate and necessary for the Court to authorize the dissolution                of the

Debtors. The Debtors have no further business to conduct and no other purpose in remaining

active as corporate entities in their respective jurisdictions. The Debtors may incur additional

taxes and statutory fees owing         to their continued corporate existence          absent their prompt

dissolution. Accordingly,       it is in the best interests of the Debtors'       estates   for the Debtors to

dissolve as soon as practicable following entry of the Final Dismissal Order.

H.        All Prior Releases, Stipulations, Settlements, Rulings, Orders and Judgments
          Should Remain Binding and Should Continue To Have Full Force and Effect

          45.      The dismissal of a chapter   1   1 case   ordinarily vacates all orders previously entered

by the bankruptcy court and restores all parties to the prepetition status quo. See 11 U.S.C. $

349(b). A bankruptcy court may, however, "for cause, order[]              otherwise          1d Courts in this

jurisdiction have regularly maintained the enforceability of orders, including those approving

releases and settlements, after a dismissal, notwithstanding section 349 of the Bankruptcy Code.

See,   e.g.,In re Sunco Liquidation, Inc., Case No. 17-10561(KG) (Bankr. D. Del. Nov. 6, 2017)



{r l97.002-w00ss20s2}                                   18
                   Case 18-10894-MFW            Doc 638        Filed 10/16/19   Page 19 of 21




[D.I. 865] (giving continued effect to orders entered throughout the pendency of the chapter              11


cases);       Inre OldTowingCo.,Case No. 17-10249                (LSS) (Bankr. D. Del. May 30,2017) [D.I.

381] (giving continued effect to 363 sale order and any releases, injunctions and successor

liability provisions provided for in such sale); In re TAH Windown, Inc.,              Case   No.   16-11599

(MFW) (Bankr. D. Del.              .Tan. 13,   2017) [D.I. 408] (giving orders, releases, and injunctions

continuing effect).

             46. In these cases, the Debtors have sold substantially all of their assets to the
Successful Bidder pursuant to a highly negotiated APA. Following the closing of the Sale, the

Debtors pursued an orderly wind down of these Chapter 11 Cases, including assuming and

assigning various executory contracts and unexpired leases and liquidating the Miscellaneous

Assets. Given all of these facts and circumstances, ample cause exists to allow all prior orders,

releases, stipulations, settlements, rulings, and judgments entered by the Court              in connection

with the Chapter 11 Cases to be given continued effect, notwithstanding the requested dismissal,

unless otherwise provided by a subsequent stipulation with the same party or parties.

I.           The Court Should Establish Procedures for the Filing of Final Fee Applications by
             Retained Professionals

             47.        The Debtors request that the Court schedule a final omnibus fee hearing (the

"Final Fee Hearing"). The Debtors further request that the Court require all                        Retained

Professionals in these Chapter 11 Cases to file final requests for allowance and payment of all

fees and expenses incuned during the Chapter 11 Cases (the "Final Fee Applications") not later

than twenty (21) days prior to the Final Fee Hearing and that any objections to the Final Fee

Applications be filed and served in accordance with the Interim Compensation Order by 4:00

p.m. þrevailing Eastern Time) on the date that is seven (7) days prior to the Final Fee Hearing.




{   l 1e7.002-w00 ss20s .2}                               t9
                  Case 18-10894-MFW            Doc 638        Filed 10/16/19   Page 20 of 21



.r.          The Certification Process and the Request for Bntry of Final Dismissal Order is
             Reasonable Under the Circumstances

             48.       As soon as reasonably practicable following the payment of allowed final fees and

expenses of Retained Professionals and U.S. Trustee fees, the Debtors request that the Court

dismiss the Chapter 11 Cases upon the filing of a certification of counsel (the "Certification")

requesting entry of a dismissal order substantially in the form attached as Exhibit            I   (the "Final

Dismissal Order") to the Initial Order. Among other things, the Cerlif,rcation will verify that (i)

all quarterly fees of the U.S. Trustee have been paid in full and (ii) the fees and expenses of

Retained Professionals in these Chapter 11 Cases have been approved on a fînal basis and paid.

The Final Dismissal Order         will dismiss the Chapter     11 Cases immediately upon entry.

             49.      The Debtors intend to serve the Certification on the U.S. Trustee, the Committee,

the First Lien Lenders, and all entities that have requested notice pursuant to Bankruptcy Rule

2002 (collectively, the "Notice Parties"), but will not send the Certification to all of the Debtors'

creditors, equity holders and parties-in-interest, as such parties will receive reasonable notice of

the proposed dismissal through notice of the hearing on the present Motion.

                                   NOTICIì AND N O PRIOR REOUEST

            50.       The Debtors have provided notice of this Motion to the following or              in   lieu

thereof, their counsel,       if known: (i) the U.S. Trustee; (ii) the First Lien Lenders; (iii) the Second

Lien Lender; (iv) the Committee; (v) any party entitled to notice pursuant to Bankruptcy Rule

2002 and Local Rule 2002-1(b); and (vi) all parties requesting notice pursuant to Bankruptcy

Rule 2002. The Debtors           will   serve notice of this Motion only, and   will not serve a copy of the

Motion itself, on the parties listed in clause (v) of the prior sentence. In light of the nature of the

relief requested in this Motion, the Debtors respectfully submit that no other or furlher notice is

necessary.




{   l 197.002-w00ss20s.2}                                20
                  Case 18-10894-MFW          Doc 638        Filed 10/16/19          Page 21 of 21




            51.       No prior motion for the relief requested herein has been made to this or any other

court.

            V/HEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court enter the Initial Order and Final Dismissal Order, granting the relief requested herein and

such other and further relief as this Court deems just and proper.

Dated: October 16,2019                                      LANDIS RATH & COBB LLP
       Wilmington, Delaware


                                                                             (No.3407)
                                                            Kerri    Mumford (No. al86)
                                                            Kimberly A. Brown Q.{o. 5138)
                                                            Jennifer L. Cree Q.{o. 5919)
                                                            919 Market Street, Suite 1800
                                                            V/ilmington, Delaware 1 9801
                                                            Telephone: (302) 467 -4400
                                                            Facsimile: (302) 467 -4450
                                                            Email : landis@lrclaw.com
                                                                    mumford@lrclaw.com
                                                                    brown@lrclaw.com
                                                                    cree@lrclaw.com

                                                            Counsel to the Debtors
                                                            and D ebtor s - In- P o s s es sion




{1l   97.002-w00 s520s.2\                              2l
